
	
		I
		111th CONGRESS
		1st Session
		H. R. 1236
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Rothman of New
			 Jersey (for himself, Mr.
			 Hinchey, Mrs. Capps,
			 Mrs. Maloney,
			 Mrs. Davis of California,
			 Mr. Moore of Kansas,
			 Mr. George Miller of California,
			 Ms. DeLauro,
			 Mr. McGovern,
			 Mr. Hastings of Florida,
			 Ms. Hirono,
			 Mr. Tierney,
			 Mr. Sires,
			 Mr. Nadler of New York,
			 Mr. Kind, Mr. Abercrombie, Mr.
			 McDermott, Mrs.
			 Napolitano, Mr. Honda,
			 Mr. Carson of Indiana,
			 Ms. McCollum,
			 Mr. Berman,
			 Mr. Israel,
			 Mrs. Tauscher,
			 Mr. Serrano,
			 Ms. Woolsey,
			 Mr. Kennedy,
			 Mr. Olver,
			 Mr. Markey of Massachusetts,
			 Mr. Wexler,
			 Ms. Zoe Lofgren of California,
			 Mr. Holt, Mr. Farr, Mr.
			 Inslee, Mr. Brady of
			 Pennsylvania, Mr. Patrick J. Murphy of
			 Pennsylvania, and Mr.
			 Stark) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the provision by hospitals receiving
		  Federal funds through the Medicare Program or Medicaid Program of emergency
		  contraceptives to women who are survivors of sexual assault.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Assistance for Rape
			 Emergencies Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)One out of every 6
			 American women will become a victim of rape or sexual assault in their
			 lifetime. It is estimated that 12,700,000 American women today are survivors of
			 these violent crimes.
			(2)The Federal Bureau
			 of Investigation reports that 90,427 women were raped in 2006. This statistic
			 is derived from records of crimes reported to law enforcement and does not
			 include reports of other actions falling under the broader term of
			 sexual assault.
			(3)The 2006 violent
			 crime report issued by the Bureau of Justice Statistics indicates that only a
			 minority, 41.4 percent, of rapes and sexual assaults perpetrated against women
			 and girls in the United States were reported to law enforcement. For this
			 reason, the total number of these violent crimes committed in a given year is
			 likely to be much higher.
			(4)According to a
			 2003 analysis of data collected by the National Violence Against Women Survey,
			 the risk of pregnancy resulting from rape is estimated to be 7.98 percent for
			 victims who were not protected by some form of contraception at the time of the
			 attack.
			(5)It is estimated
			 that approximately 7,216 rape-related pregnancies occurred in 2006, based on
			 such data.
			(6)Timely access to
			 emergency contraception could help many of these rape survivors avoid the
			 additional trauma of facing an unintended pregnancy.
			(7)In
			 light of the safety and effectiveness of emergency contraception pills, both
			 the American Medical Association and the American College of Obstetricians and
			 Gynecologists have endorsed more widespread availability of such pills to women
			 of all ages.
			(8)The American
			 College of Emergency Physicians and the American College of Obstetricians and
			 Gynecologists agree that offering emergency contraception to female patients
			 after a sexual assault should be considered the standard of care.
			(9)The Food and Drug
			 Administration has declared emergency contraception to be safe and effective in
			 preventing unintended pregnancy if taken in the first 72 hours of sex.
			(10)Approximately
			 one-third of women of reproductive age remain unaware of emergency
			 contraception. Therefore, women who have been sexually assaulted are unlikely
			 to ask for emergency contraception.
			(11)It is essential
			 that all hospitals that provide emergency medical care provide emergency
			 contraception as a treatment option to any woman who has been raped, so that
			 she may have the option of preventing an unintended pregnancy.
			(12)In 2004, the
			 Bureau of Justice Statistics reported that legal reforms and the growth in
			 services available to rape victims have been influential in increasing the
			 likelihood that women will report a rape to police, resulting in more
			 perpetrators being identified and brought to justice.
			(13)On December 19,
			 2008, the Department of Health and Human Services promulgated a final rule that
			 expanded the ability of federally funded health care providers or employees to
			 refuse to provide services, including emergency contraception. This rule has
			 the potential to jeopardize women’s access to emergency contraception.
			(14)Polls show that
			 nearly 80 percent of American women want their hospitals, whether or not
			 religiously affiliated, to offer emergency contraception to rape survivors.
			3.Survivors of
			 sexual assault; provision by hospitals of emergency contraceptives without
			 charge
			(a)In
			 generalFederal funds may not be provided to a hospital under
			 title XVIII of the Social Security Act or to a State, with respect to services
			 of a hospital, under title XIX of such Act, unless the hospital meets the
			 conditions specified in subsection (b) in the case of—
				(1)any woman who
			 presents at the hospital and states that she is a victim of sexual assault, or
			 is accompanied by someone who states she is a victim of sexual assault;
			 and
				(2)any woman who
			 presents at the hospital whom hospital personnel have reason to believe is a
			 victim of sexual assault.
				(b)Assistance for
			 victimsThe conditions specified in this subsection regarding a
			 hospital and a woman described in subsection (a) are as follows:
				(1)The hospital
			 promptly provides the woman with medically and factually accurate and unbiased
			 written and oral information about emergency contraception, including
			 information explaining that—
					(A)emergency
			 contraception has been approved by the Food and Drug Administration as an
			 over-the-counter medication for women ages 18 and over and is a safe and
			 effective way to prevent pregnancy after unprotected intercourse or
			 contraceptive failure if taken in a timely manner;
					(B)emergency
			 contraception is more effective the sooner it is taken; and
					(C)emergency
			 contraception does not cause an abortion and cannot interrupt an established
			 pregnancy.
					(2)The hospital
			 promptly offers emergency contraception to the woman, and promptly provides
			 such contraception to her at the hospital on her request.
				(3)The information
			 provided pursuant to paragraph (1) is in clear and concise language, is readily
			 comprehensible, and meets such conditions regarding the provision of the
			 information in languages other than English as the Secretary may
			 establish.
				(4)The services
			 described in paragraphs (1) through (3) are not denied because of the inability
			 of the woman or her family to pay for the services.
				(c)DefinitionsFor
			 purposes of this section:
				(1)The term
			 emergency contraception means a drug, drug regimen, or device
			 that—
					(A)is approved by the
			 Food and Drug Administration to prevent pregnancy; and
					(B)is used
			 postcoitally.
					(2)The term
			 hospital has the meaning given such term in section 1861(e) of the
			 Social Security Act (42 U.S.C. 1395x(e)), and includes a critical access
			 hospital, as defined in section 1861(mm)(1) of such Act (42 U.S.C.
			 1395x(mm)(1)).
				(3)The term
			 Secretary means the Secretary of Health and Human Services.
				(4)The term
			 sexual assault means coitus in which the woman involved does not
			 consent or lacks the legal capacity to consent.
				(d)Effective date;
			 agency criteriaThis section takes effect upon the expiration of
			 the 180-day period beginning on the date of the enactment of this Act. Not
			 later than 30 days prior to the expiration of such period, the Secretary shall
			 publish in the Federal Register criteria for carrying out this section.
			
